Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 9, 1990, which assessed Scotia-Glenville Children’s Museum for unemployment insurance contributions.
Substantial evidence in the record supports the conclusion that the Scotia-Glenville Children’s Museum, a traveling museum that offers programs at schools and libraries, exercised *1047sufficient direction and control over the services of the exhibit teachers to establish their status as employees (see, Matter of Furno [Panasonic Co.—Roberts], 102 AD2d 937, lv denied 63 NY2d 610; cf., Matter of Chopik [Newman—Hartnett], 145 AD2d 747). For example, the teachers must adhere to the guidelines set forth by the museum, attend four meetings a year and are required to become members of the museum so as to familiarize themselves with the museum’s policies, procedures and current programs. In addition, the museum makes all of the work assignments, prepares an outline for presentation, provides training for new teachers, provides all of the materials and does all of the billing and collection for the programs. The fact that their contracts stated that they were independent contractors is not determinative (see, Matter of Pepsi Cola Buffalo Bottling Corp. [Hartnett], 144 AD2d 220, 221). While other factors may support the museum’s contention that the exhibit teachers were independent contractors, affirmance is required as the determination of the Unemployment Insurance Appeal Board is supported by substantial evidence (see, Matter of CDK Delivery Serv. [Hartnett], 151 AD2d 932, 933).
Decision affirmed, without costs. Weiss, J. P., Yesawich, Jr., Levine, Mercure and Harvey, JJ., concur.